Name: Commission Regulation (EC) NoÃ 568/2007 of 24 May 2007 amending Regulation (EC) NoÃ 996/97 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 02062991
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  animal product;  international trade;  foodstuff
 Date Published: nan

 25.5.2007 EN Official Journal of the European Union L 133/15 COMMISSION REGULATION (EC) No 568/2007 of 24 May 2007 amending Regulation (EC) No 996/97 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular the first subparagraph of Article 32(1) thereof, Whereas: (1) Commission Regulation (EC) No 996/97 (2) provides for the opening and administration, on a multi-annual basis, of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91. (2) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (3) applies to import licences for import tariff quota periods starting from 1 January 2007. (3) For the quantities originating in and coming from Argentina, as referred to in Article 1(3)(a) of Regulation (EC) No 996/97, the provisions of Chapter III of Regulation (EC) No 1301/2006 should apply, from 1 July 2007, to import licences issued pursuant to Regulation (EC) No 996/97, without prejudice to additional conditions laid down in that Regulation. (4) For the quantities originating in and coming from third countries other than Argentina, as referred to in Article 1(3)(b) of Regulation (EC) No 996/97, the provisions of Regulation (EC) No 1301/2006 on applications for import licences, the status of applicants and the issue of licences should apply. Chapter I and II of Regulation (EC) No 1301/2006 should therefore apply, from 1 July 2007, to imports licences issued for those quantities pursuant to Regulation (EC) No 996/97, without prejudice to additional conditions laid down in that Regulation. (5) It is necessary to align the provisions of Regulation (EC) No 996/97 on Regulation (EC) No 1301/2006 where appropriate. That Regulation, in particular, limits the period of validity of licences to the last day of the import tariff quota period. (6) Regulation (EC) No 996/97 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 996/97 is amended as follows: 1. Article 1 is amended as follows: (a) paragraph 1 is replaced by the following: 1. A Community import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 is hereby opened every year for an annual volume of 1 500 tonnes for periods from 1 July to 30 June of the following year, hereinafter referred to as the import tariff quota period . The order number of the quota shall be 09.4020. (b) the following paragraph 6 is added: 6. For the import arrangements referred to in paragraph 3(a) of this Article, the provisions of Regulation (EC) No 1445/95, Commission Regulation (EC) No 1291/2000 (4) and Chapter III of Commission Regulation (EC) No 1301/2006 (5) shall apply, save as otherwise provided for in this Regulation. For the import arrangements referred to in paragraph 3(b) of this Article, the provisions of Regulations (EC) No 1445/95, (EC) No 1291/2000 and (EC) No 1301/2006 shall apply, save as otherwise provided for in this Regulation. 2. Article 2 is amended as follows: (a) paragraph 1 is deleted; (b) in paragraph 2, point (a) is replaced by the following: (a) in section 8, the country of origin and, for the import of the quantities referred to in Article 1(3)(a), the box yes  shall be ticked;. (c) paragraph 3 is deleted; 3. in Article 5(2), the second subparagraph is deleted; 4. Article 7 is replaced by the following: Article 7 In order to qualify for the import arrangements referred to in Article 1(3)(b), the licence application lodged by the applicant may relate to a maximum of 80 tonnes. 5. Article 8 is replaced by the following: Article 8 1. The licence applications referred to in Article 7 shall be lodged only during the first 10 days of each import tariff quota period. 2. No later than 16.00, Brussels time, on the seventh working day following the end of the period for the lodging of applications, the Member States shall notify the Commission of the total quantity per country of origin covered by applications. 3. Import licences shall be issued as from the seventh and no later than the 16th working day following the end of the period for the notifications referred to in paragraph 2. 6. Article 9 is deleted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 144, 4.6.1997, p. 6. Regulation as last amended by Regulation (EC) No 1965/2006 (OJ L 408, 30.12.2006, p. 26). (3) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (4) OJ L 152, 24.6.2000, p. 1. (5) OJ L 238, 1.9.2006, p. 13.